Case 1:18-cv-03881-ENV-PK Document 44 Filed 07/31/20 Page 1 of 1 PagelD #: 4894

EZ Ei : 900 Third Avenue New York, NY 10022-4775
Tannenbaum Helpern Tel: (212) 508-6700 | Fax: (212) 371-1084

Syracuse & Hirschtritt u- www.thsh.com | @THSHLAW

Michael P. Regan
Phone: 212.702.3177
E-mail: Regan@thsh.com

July 31, 2020

VIA ECF
Hon. Eric N. Vitaliano

United States District Court
Eastern District of New York
225 Cadman Plaza

East Brooklyn, NY 11201

Re: — Lynx Technology Partners, Inc. v Pitts Management Associates, Inc.
CV 18-3881 (ENV)(PK)

Dear Judge Vitaliano:
We represent the plaintiff, Lynx Technology Partners, Inc.

Yesterday, both parties filed their respective motions for summary judgment.
Because we are following the “bundling” rule, both sides should have filed the other party’s
opposition papers to their respective motions. With respect to our motion, we inadvertently
filed Lynx’s opposition to PMA’s motion, instead of PMA’s opposition to our motion.
Docket numbers 38 and 41 reflect this duplication.

Upon realizing the error, we filed PMA’s opposition papers (Doc. No. 43). Thus, we
request for the removal of duplicate docket entry 41, which should be replaced by docket
entry 43.

Respectfully submitted,
s/ Michael Regan

Micheal P. Regan

cc: David B. Morgen (via ecf)
